Exhibit 1 Pointer to Delist from the Tel Aviv Stock Exchange Effective as of April 17, 2012 ROSH HAAYIN, Israel, January 19, 2012, Pointer Telocation Ltd. (Nasdaq: PNTR, TASE: PNTR) - a leading supplier of technology and services for managing mobile resources and providing roadside services to the vehicle industry and to the insurance market, today announced that following its announcement of January 17, 2012 that it was seeking the delisting of its shares from the Tel Aviv Stock Exchange (TASE), it was informed that such delisting will be effective as of April 17, 2012 with the last trading date in the TASE being April 15, 2012. It is hereby clarified that Pointer’s shares will continue to be traded on the NASDAQ Capital Market in the United States. About Pointer Telocation Pointer is a leading supplier of MRM (Mobile Resource Management) for the motor vehicle industry. The combination of technological supremacy and innovation enables Pointer to develop and manufacture unique communications solutions to meet customers' needs. The Company provides a range of services to insurance companies and vehicle owners, including road services, car towing, locating stolen cars, managing vehicle fleets, safety products and other value added services. This press release contains forward-looking statements which are subject to risks and uncertainties. Such statements are based on assumptions and expectations which may not be realized and are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy and some of which might not even be anticipated.Future events and actual results, financial and otherwise, may differ from the results discussed in the forward-looking statements.A number of these risks and other factors that might cause differences, some of which could be material, along with additional discussion of forward-looking statements, are set forth in the Company’s Annual Report on Form 20-F filed with the Securities Exchange Commission. For more information: Contact: Zvi Fried, V.P. and Chief Financial Officer Tel.; 972-3-572 3111 E-mail: zvif@pointer.com
